DETAILED ACTION
This office action follows a response filed on March 1, 2021.  Claims 1, 2, 5, 6, and 9 were amended.  Claim 4 was canceled, and new claims 15-26 were added.  Claims 1-3 and 5-26 are pending.  

Claim Objections
Claim 6 is objected to because of the following informalities:  In line 3, delete “wherein”.  

Claim 6 is objected to because of the following informalities:  In line 7, delete “wherein”.  

Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 20 is objected to because of the following informalities:  In line 2, delete “wherein”.  

Claim 20 is objected to because of the following informalities:  In line 5, delete “wherein”.  


Claim Rejections - 35 USC § 102 / 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 6, 7, 10-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sperry et al. (US 4,102,843).
Example 13 of Sperry et al. discloses a copolymer obtained by polymerization of a monomer mixture comprising 70 wt % of hydroxypropylmethacrylate and 30 wt % of methacrylic acid in the presene of an initiator, followed by neutralization by sodium hydroxide.  The copolymer finds use as a dispersant for paint pigments such as zinc oxide and titanium dioxide, in semigloss latex paint (col. 6, line 56).

Present claims are drawn to a copolymer that is described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 1, 6, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheucle (WO 2016/020599); equivalent US 10,000,597 relied upon for translation.
Example 1 of Cheucle discloses a partially neutralized polymer comprising units derived from acrylic acid and hydroxypropyl acrylate.  Present claims are drawn to a copolymer that is described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 1, 6, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheucle (US 10,000,597); relying on foreign priority date of August 8, 2104, for the same reasons set forth in preceding paragraph 8.

Claims 1, 3, 6, 7, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masler (US 4,435,556).
  Claim 5 of Masler is drawn to a neutralized copolymer represented by the structure shown below, wherein Z is H, NH4, or an alkali metal, R1 is hydrogen, and R2 is propyl, and n is 2 to 6.  

                                       
    PNG
    media_image1.png
    94
    237
    media_image1.png
    Greyscale



Inventive copolymer is used for inhibiting deposition of calcium phosphate.  Sample bottles of test runs contain an aqueous slurry of copolymer and particles of calcium phosphate.  Present claims are drawn to a copolymer that is described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
   
Claim 8 is rejected under 35 U.S.C. 103 as being anticipated by Masler (US 4,435,556).
Masler teaches that inventive copolymer has a weight average molecular weight in a range of from about 2000 to about 50,000, and preferably in a range of 3000 to 20,000 (col. 8, line 20).  One of ordinary skill in the art would have found it obvious to prepare a copolymer having a weight average molecular weight on order of about 2000 or about 3000.  The person of ordinary skill in the art would have found it obvious to vary the molecular weight of the copolymer to in order to achieve the desired level of scale inhibition.  

Claims 1, 3, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 4,913,822).
Chen et al. teaches a copolymer of acrylic acid (AA) and 1-allyloxy-2-propanol (AOP), shown below, wherein a molar ratio of x:y is from about 8:1 to 1:5, as well as a sodium salt thereof.    

                                               
    PNG
    media_image2.png
    112
    124
    media_image2.png
    Greyscale


Inventive copolymer is prepared by providing an aqueous monomer mixture comprising acrylic acid and 1-allyloxy-2-propanol, initiating polymerization with sodium persulfate, and neutralizing the resulting polymer with caustic soda.  Inventive polymer is used as a scale inhibitor.  

Polymer is added to a test water sample containing Na+, Mg2+, and Ca2+ cation, resulting in an aqueous slurry.    
Present claims are drawn to a copolymer that is described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
                         
Claims 1, 5 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reichgott et al. (US 5,158,622).
Reichgott et al. teaches a copolymer of acrylic acid (AA) and 1-allyloxy-2-propanol (AOP) wherein M is a water soluble cation (i.e., Na+) and a molar ratio of c:d is 15:1 to 10:1.  

                                               
    PNG
    media_image3.png
    113
    103
    media_image3.png
    Greyscale

Present claims are drawn to a copolymer that is described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


Claims 3, 7, 8, 10-13, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being anticipated by Reichgott et al. (US 5,158,622).
As a working example, Reichgott et al. discloses in Table 3 an AA/AOP copolymer wherein a mole ratio of AAA to AOP is 3:1.  One of ordinary skill in the art would have found it obvious to prepare a neutralized derivative of this copolymer depending on end use (col. 3, lines 16-20).  Applications include scale inhibitor, aqueous dispersant, and aqueous coating agent.  Reference teaches that number average molecular weight of copolymer is not critical and may fall in a range of 1000 to10,000 (col. 5, line 9).  One of ordinary skill in the art would have found it obvious to prepare copolymer of comparable weight average molecular weight in order to exhibit similar viscosity property (Table 1) in order for copolymer to be suitable for desired end use.    

Claims 1, 3, 6-9, 13, are rejected under 35 U.S.C. 103 as being anticipated by Shimzu et al. (WO 2016/043248); equivalent US 10,118,979 relied upon for translation.
The invention of Shimzu et al. is drawn to a binder (adhesive) for glass fiber or powdered glass comprising a polymer having a hydroxyl group, wherein the polymer contains a structural unit represented by formula (I) in an amount of 5 mole % to 40 mole % and a structural unit derived from a monomer containing at least one carboxylic acid group and the salt of the carboxylic acid group in an amount of 60 mole % to 95 mole %, and wherein in formula (I), R1 is hydrogen or methyl and R2 represents an organic group having 2 to 20 carbon atoms (claim 1).    
                                                          
    PNG
    media_image4.png
    113
    97
    media_image4.png
    Greyscale

Example 6 discloses the method for preparing inventive polymers.  An aqueous monomer mixture comprising 80 wt % of acrylic acid and 20 wt % of 2-hydroxyethyl methacrylate (corresponding to formula (I) where R1 is Me and R2 is a C2 alkylene) is polymerized in the presence of sodium persulfate initiator and sodium hypophosphite chain transfer agent, followed by neutralization with sodium hydroxide.  The copolymer has a weight average molecular weight Mw of 3500.  One of ordinary skill in the art would have found it obvious that monomers represented by formula (I) include 3-hydroxypropyl (meth)acrylate where R1 is H or Me and R2 is a C3 alkylene.  The person of ordinary skill in the art would have found it obvious to make a copolymer of acrylic acid and 3-.      

Claims 2 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 23-26 are allowed.

Response to Arguments
The rejection of claim 2 under 35 U.S.C. 112(d), set forth in paragraph 11 of the previous office action dated September 1, 2021, has been withdrawn in view of claim amendment.
The rejections of claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 over Hughes et al. (US 5,077,361), set forth in paragraphs 15 and 16 of the previous office action, have been overcome by amendment.
The rejection of claims under 35 U.S.C. 102(a)(1) over Sperry et al. (US 4,102,843), set forth in paragraph 17 of the previous office action, has been withdrawn.
The rejection of claims under 35 U.S.C. 102(a)(2) over Shimizu et al. (WO 2016/043248), set forth in paragraph 18 of the previous office action, has been withdrawn.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        April 30, 2021